
	

115 HR 6838 : To designate the facility of the United States Postal Service located at 128 East Carlisle Street in Marion, Kentucky, as the “Ollie M. James Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		H. R. 6838
		IN THE SENATE OF THE UNITED STATES
		December 3, 2018ReceivedAN ACT
		To designate the facility of the United States Postal Service located at 128 East Carlisle Street
			 in Marion, Kentucky, as the Ollie M. James Post Office Building.
	
	
		1.Ollie M. James Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 128 East Carlisle Street in Marion, Kentucky, shall be known and designated as the Ollie M. James Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Ollie M. James Post Office Building.
			Passed the House of Representatives November 29, 2018.Karen L. Haas,Clerk
